Title: To George Washington from Landon Carter, 21 April 1756
From: Carter, Landon
To: Washington, George



Dr Sir
[Sabine Hall, 21 April 1756]

Mr Swaringham intending up tomorrow for Winchester gives me an opportunity of expressing my great concern for the Death & Defeat of Capt. Mercer and for the dismal apprehension that those who yet Survive the Indian Massacre must necessarily be under And indeed my friend I must add that this Concern is greatly aggrevated when I find by your letter to Colo. Carter that you have suffered your self to be affected with some reflections that at most were only hinted at some few of the officers who perhaps may have behaved like disorderly young men When you can’t but know that it can only be the want of more power in your Country to have added every honr & reward that even Perfect Merit could have intitled itself to. how are we grievd? to hear Colo. George Washington hinting to his Country he is willing to retire[.] Sir[,] Merit begets Envy, and should such A thing happen at this hour it must Glut the malice of those who wish you ill. will they not then say[,] see Yr darling cloaking fear under the Colour of disgust? Give me leave then as your intimate Friend to persuade you to forget that if

any thing has been said to your dishonr and recollect that it Could not have come from any man that knew you or your Country and as I perceive by another letter it may have been the artifice of one in no esteem amongst Your Countrymen to raise in you such unjust suspicions that would enduce you to desert the cause that his own prefermt might meet with no obstacle I am confident that you will endeavour to give us the good effects not only of yr duty but of the great chearfullness & satisfaction you place in such a service If I expostulate with you too warmly tis only to save my self and your other friends from much difficulty that must attend our endeavours to Justifye yr conduct should yo. decline No Sir rather let Braddocks bed be your aim than anything that might discolour those Laurels that I promise my self are kept in store for yo.
The Govr no doubt will effect something that may put it yr Power to save your declining Country & revenge the blood of Yr Slaughterd Companions and that these are my Wishes observe my heart attends my pen when I subscribe my self Yr Most respectfull Servt

Landon Carter


A whole croud of Females have orderd me to tender their best wishes for yr success & I don’t doubt but this night will in a great measure be dedicated to heaven for yr protection. Apl. 21 1756 at Candle light


My respects to all yr officers and tell them that honr & reward are not only the usual but must be the certain effects of a vigorous & successful ⟨push⟩ and For Gods sake since you find that our enemy shew only small parties to draw our men into ambuscades let these be most Cautiously guarded agst. Colo. Carter is gone to see poor Colo. Carter Burwell whose relapse has alarmd his friends and perhaps may not write by this Oppertunity. President Burwell is also fallen into a kind of Reverrye which I am apprehensive will remove him from these our Continual fears.

